Citation Nr: 1117521	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  09-28 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

4.  Entitlement to service connection for an anxiety reaction.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from February 1968 to August 1968.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.   The weight of the evidence does not demonstrate that the Veteran has PTSD.  

2.  An anxiety disorder was not noted at the time of the Veteran's service entrance.

3.  Clear and unmistakable evidence demonstrates that an anxiety disorder, manifested by apprehension, an inability to concentrate, agitation, and anxiety existed at the time of the Veteran's enlistment for active military service.

4.  Clear and unmistakable evidence demonstrates that the Veteran's pre-existing anxiety disorder was not aggravated by active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).

2.  The Veteran's anxiety disorder clearly and unmistakably existed prior to his entry into service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1132 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2010).

3.  The Veteran's pre-existing anxiety disorder clearly and unmistakably was not aggravated by active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1132 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2010).

4.  The presumption of soundness at induction to service is rebutted by evidence that the anxiety disorder clearly and unmistakably existed prior to his entry into service and clearly and unmistakably was not aggravated by active service.  38 U.S.C.A. §§ 1111, 1113, 1132 (West 2002); 38 C.F.R. §§ 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  A July 2008 letter explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond and supplement the record.  

The Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The RO has not arranged for a VA examination, but such an examination is not necessary.  In this regard, it is noted that PTSD has not been demonstrated in the record, but the Veteran's psychiatric symptoms are shown to be related to his anxiety disorder.  As will be discussed, the Veteran's anxiety disorder existed prior to service and was not aggravated therein.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation claims, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Simply stated, the standards of McLendon are not met in this case as the referral of this case for an examination or obtainment of a medical opinion under the circumstances here would present a useless act.  

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the claims.  


Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service Connection for PTSD

Service connection for PTSD in particular requires: (1) medical evidence diagnosing this disability in accordance with 38 C.F.R. § 4.125(a); (2) medical evidence of a link between current symptomatology and the claimed in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2010).  

The Veteran contends that during service he was harassed by his entire chain of command from boot camp on.  In particular, he stated that his sexual orientation was questioned because prior to service he had attended school to become a barber.  

As noted, a May 2008 statement was received from the Veteran's private psychiatrist.  While the psychiatrist writes that she has been treating the Veteran for a longstanding, chronic, severe, anxiety disorder, she does not render a diagnosis of PTSD.  Review of VA outpatient treatment records, dated from May to July 2008, include psychology examinations showing depression and anxiety, but do not include a diagnosis of PTSD.  It was noted that PTSD needed to be ruled out because the Veteran had some PTSD traits per self-report, but the diagnosis was major depressive disorder.  Thus, the weight of the evidence demonstrates that the Veteran does not have PTSD.  As there is no current diagnosis of PTSD, further discussion of in-service stressors and consideration of any association between those in-service stressors and current symptomatology is not necessary.  38 C.F.R. § 3.304(f) (2010).  In fact, without a finding that the Veteran has PTSD, service connection for PTSD cannot be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that, in the absence of proof of a present disability, there can be no valid claim).  Consequently, the preponderance of the evidence is against the Veteran's claim for service connection for PTSD, and the reasonable doubt doctrine is not for application.  Thus the claim for PTSD service connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

Service Connection for an Anxiety Disorder

Every veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (to rebut the presumption of soundness in the case of a wartime veteran, the evidence must clearly and unmistakably show not only that the disorder at issue pre-existed entry into service, but clear and unmistakably show that the disorder did not undergo aggravation in or as a result of service).  38 C.F.R. § 3.304(b) states likewise, but also states "[o]nly such conditions as are recorded in examination reports are to be considered as noted."  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable (obvious or manifest) evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b); see also VAOPGCPREC 3-2003.  

The Veteran entered active service in February 1968.  On examination prior to entry, in December 1967, psychiatric clinical evaluation was normal.  As no psychiatric disability was "noted" at the time of the service entrance examination, the Veteran is entitled to the presumption of sound condition, and clear and unmistakable evidence is required to demonstrate the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; see also Doran v. Brown, 6 Vet. App. 283, 286 (1994).  

In this Veteran's case, after a review of all the evidence of record, lay and medical, the Board finds that clear and unmistakable (obvious and manifest) evidence demonstrates that the Veteran's anxiety disorder pre-existed active service.  In this regard, it is noted that in early April 1968 a neuropsychiatric consultation was requested because the Veteran stated that he was nervous all the time and felt like he was going to black out.  He stated that he had had these feelings before and had used "tranquilizers for a while."  The impression was chronic anxiety.  During the April 1968 neuropsychiatric consultation during service he stated that he had had problems with anxiety attacks dating back the previous four years.  Group therapy was recommended.  He underwent this therapy, and was prescribed anti-anxiety medication.  He also underwent electroencephalogram testing and X-ray studies of the skull to rule out an organic etiology for his "blackout spells" always giving a consistent story of a four year history of these episodes.  

The Veteran was recommended for Medical Board review, at which time it was noted that he had been involved in an accident when he was 16 years of age (four years prior to his entry into active duty), which he barely survived.  The Veteran reported that, since that trauma he had had a raised level of apprehensiveness to the point that he had had to seek a psychiatrist.  He reported that prior to service, he underwent supportive and pharmacological therapy, but his level of anxiety was not substantially reduced by this therapy any more than the therapies attempted while he was in service.  

The April 1968 Medical Board recommended that the Veteran be discharged as an individual with an entrenched anxiety reaction.  The contemporaneous Medical Board, which included a doctor, concluded that the diagnosed chronic anxiety reaction had existed since childhood, prior to service, and was not permanently aggravated by service.  

In a May 2008 statement, the Veteran's private physician stated that the Veteran had been a patient who suffered from a longstanding, chronic, and severe anxiety disorder for which he must take prescription medications.  The physician opined that the Veteran's difficulty with anxiety seemed to stem from his stint in the U.S. Air Force during the 1960's, and that his problems had worsened over the last few years, in part because of personal circumstances.  The private physician opined that the Veteran's anxiety problem generated back from his time in service.  

While there were no medical records of the Veteran's treatment prior to service for an anxiety reaction, the clinical history taken at that time clearly demonstrates that the Veteran did receive treatment for anxiety prior to his entrance into service.  Those records, which were made contemporaneous with the Veteran's service clearly show that the Veteran was treated for anxiety attacks similar to those manifested during service four years prior to his entry into service.  Most probative are the findings of the Medical Review board, which included a psychologist that specifically opined the anxiety reaction had existed prior to service.  These contemporaneous records are clearly more compelling than the history given by the Veteran's private psychiatrist, to the effect that the anxiety dates from service and not prior thereto.  Her statements, made 50 years after the events, appear based on the inaccurate history provided by the Veteran that his anxiety disorder originated during service and not prior thereto, which does not constitute competent medical evidence of a connection with service.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  

Additionally, the Board finds that the Veteran's pre-existing anxiety reaction was clearly and unmistakably not aggravated by service.  Not only was this the determination reached by the Medical Board while the Veteran was on active duty, but 50 years after service the Veteran's private physician indicated that aggravation of the anxiety was over the (post-service) past few years.  The statements made by the Veteran while he was on active duty were to the effect that the symptoms of anxiety reaction were similar to those he experienced four years earlier, after the accident in which we almost sustained serious injury so not even the symptoms worsened during service.  The in-service Medical Review board's contemporaneous opinion, which was based on the Veteran's medical history, reported complaints, diagnosis, and clinical examination and observation, was that the Veteran's preexisting anxiety reaction was not aggravated by his active duty service.  The Board finds this contemporaneous in-service medical opinion by a medical board that included a psychologist, and which is based in a thorough and accurate history and based on contemporaneous clinical findings, to be of very high probative value.  As such, the Board finds that clear and unmistakable evidence demonstrates that the Veteran's preexisting anxiety reaction did not permanently increase in severity during service, that is, was not aggravated by service.  

In this case, the clear and unmistakable (obvious or manifest) evidence has demonstrated both preexistence and nonaggravation of an anxiety reaction in service.  Consequently, the Board finds that the presumption of soundness at induction to service relative to the Veteran's psychiatric health is rebutted by evidence that the anxiety reaction clearly and unmistakably existed prior to his entry into service and clearly and unmistakably was not aggravated by active service.  38 U.S.C.A. §§ 1111, 1113, 1132; 38 C.F.R. §§ 3.304, 3.306.  As the standard is clear and unmistakable evidence on VA to rebut the presumption of sound condition at service entrance, a burden which has been met for the reasons explained, the rule of resolving reasonable doubt in the Veteran's favor is not applicable in this case.  


ORDER

Service connection for PTSD is denied.  

Service connection for an anxiety reaction is denied.  


REMAND

The Veteran is also claiming service connection for bilateral hearing loss and tinnitus.  He has asserted that these disabilities were the result of exposure to aircraft engines and gunfire during service.  While the STRs do not show manifestations of hearing loss or tinnitus during service, VA outpatient treatment records in July 2008 include a reference to the Veteran's history of noise exposure while on active duty.  The Veteran has not been afforded a compensation examination to ascertain whether any current hearing loss or tinnitus is related to service.  The Veteran should be afforded a medical examination in order to determine whether the Veteran's current headaches are etiologically related to his active military service, specifically to the in-service nose exposure.  See 38 U.S.C.A. § 5301A(d)(2) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370 (2002).  

Accordingly, the issues of service connection for hearing loss and tinnitus are REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran to undergo a medical examination to ascertain the current extent and etiology of his hearing loss and tinnitus.  The examiner should be requested to render an opinion regarding whether it is at least as likely as not (probability 50 percent of more) that any hearing loss and tinnitus are related to service, including the history of noise exposure given by the Veteran.  The relevant documents in the claims folder should be made available for review in connection with this examination.  The examiner should provide complete rationale for all conclusions reached.  

2.  Thereafter, the RO/AMC should readjudicate the issues of service connection for hearing loss and service connection for tinnitus.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


